ON REHEARING.
a. A policy of insurance is a conditional obligation and under the Louisiana Code the happening of the condition relates back to the making of the contract. Hence when a loss occurs the policy holder is to be taken and held as having been a creditor for the amount .of his loss from the very time when the policy first issued.
ST. PAUL, J.
-On reconsideration we have concluded do adhere to our former decree.
We cannot concede that the insolvency of a corporation ■can have an effect different from, or more far reaching than, that of an individual, or that such insolvency or the ."forfeiture of its charter can impair the obligation of its ■contracts or any feature thereof.
See Weber vs. Belltran, 47 An. 195.
The insolvency of the obligor is not -a resultory or tlis■solving condition, either express or implied, of the coniracts made by him, and hence Civil Code, Article 2047, has no application to the case at bar.
Appellee urges that our former opinion is based largely •on the ruling in Peoples vs. Security Insurance Co., 78 N. Y. 114, which has in effect been overruled by People vs. Commercial Insurance Co., 154 N. Y. 95. But an examination of our opinion shows that it was not based exclusively ■on the case in 78 N. Y.
Moreover when we examine the case in 154 N. Y., we ■find that case based chiefly on Dean’s Appeal 98 Pa. 101, also noticed in the course of our former opinion.
Besides what we then said of that case (Dean’s Appeal) we may add that, however, applicable in other jurisdictions, it is not at all so in this. For one of the underlying principles which that case rests is that the rights of policy holders are fixed at the time the forfeiture of its charter is decreed, and cannot be changed by the subsequent happening of a loss.
November 7, 1910.
Writ granted by Supreme Court, January 3, 1911.
But a policy of insurance is a conditional obligation, and the happening of the condition, i. e., the loss, has under our Code, la retrospective effect under which the right of the policy holder accrues as of date when the policy was issued.
Civil Code 2041; Succession of Mosemann, 38 An. 219.
Accordingly the happenings of the condition, i. e., the loss, even though subsequent to the forfeiture of defendant’s charter, made the intervenor a creditor for the amount of his loss, as of date prior to such forfeiture.
We think the conclusions heretofore reached by us are . correct.
Former decree reinstated.
Godchaux, J., recused.